DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/30/2020 have been accepted by the examiner.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of LIU et al. [US 2021/0216206] in view of Sawdon et al. [US 2005/0102481] does not teach the claimed “normalizing, for each type of data being stored on the appliance, and amount of storage space consumed by the type of data”.  The examiner disagrees.  
Sawdon et al. teaches the use of normalized weights to set average distance between allocations and as a result, normalize the storage space [see par. 0036-0039].
Regarding the amendments of claims 7-8 and 17-19, these claims have 112 rejections that render them indefinite and as such, they remain rejected as best understood.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 17, it is unclear how the actual consumption of space is derived from a “normally consumed” space.  It is also unclear what is being referred to as “normally consumed” and if both of these values as one and the same.  
Regarding Claims 8 and 18, the term “common protection level” is being used but it is not clear how this protection is being used and it is also unclear what makes this protection level common.  What is it common to and in respect to what?  
Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. [US 2021/0216206] in view of Sawdon et al. [US 2005/0102481].
Claim 1, LIU et al. discloses a method for tracking storage utilization in a storage system [process to manage disk storage space, par. 0018], the method comprising: determining an amount of physical storage space available for use on an appliance 
Claim 2, LIU et al. in view of Sawdon et al. discloses the method of claim 1, further comprising: displaying the amount of physical storage space on the appliance available for use and the amount of storage space on the appliance consumed by the data [user interface and interaction via display, par. 0051].
Claim 3, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert provisions additional storage space for the storage system [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space, par. 0037].
Claim 4, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert balances load between the appliance and another appliance in the storage system [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space and in turn balancing the storage system, par. 0037].
Claim 5, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein the alert transitions the storage system into a write protection mode [storage server is stopped from accepting storage consumer write traffic, par. 0036].
Claim 6, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein determining the amount of physical storage space available for use on the appliance comprises: reserving an amount of storage space equal to the largest data storage device on the appliance [10 TB, par. 0036]; configuring the remaining storage space on the appliance according to a protection level [storage server is stopped from accepting storage consumer write traffic, par. 0036]; and reserving storage space on the appliance for over-provisioning [“…alert is generated in order to provide sufficient time to order and swap out new storage server infrastructure”, thus representing provisioning additional storage space and in turn balancing the storage system, par. 0037].
Claim 7, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein normalizing the amount of storage space consumed by each type of data comprises: normalizing an amount of storage space consumed by metadata to a common protection level [see Abstract and claims 7 and 32] wherein the claimed metadata is represented by LIU et al.’s usage statistics [par. 0018]].
Claim 8, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein normalizing the amount of storage space consumed by each type of data comprises: normalizing an amount of storage space consumed by user data in accordance with a log structure [see Abstract and claims 7 and 32] wherein the claimed log structure is represented by LIU et al.’s usage statistics database [par. 0018]].
Claim 9, LIU et al. in view of Sawdon et al. discloses the method of claim 1, wherein determining the amount of storage space on the appliance consumed by the data comprises: summing the normalized amounts of storage space consumed by each type of data [in determining available space, all the consumed space must be taken into account, par. 0037].
Claim 10, LIU et al. in view of Sawdon et al. discloses the method of claim 1, further comprising: determining an amount of physical storage space available for use on the data storage system and an amount of storage space on the data storage system consumed by the data [par. 0037].
Claims 11-20 are rejected using the same rationale as Claims 1-10 wherein the method of claims 1-10 is being performed by the system of claims 11-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133